Citation Nr: 0601104	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Service connection for right knee strain as secondary to 
service-connected left knee disability.  

2.	Service connection for right hip strain as secondary to 
service-connected left knee disability.  

3.	Service connection for left hip strain as secondary to 
service-connected left knee disability.  


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1992 to June 1996.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.    


FINDINGS OF FACT

1.	The veteran is currently service connected for a left knee 
disability.    

2.	The preponderance of the evidence indicates that the 
veteran has a right knee strain.  

3.	The preponderance of the evidence indicates that the 
veteran has a bilateral hip strain.  

4.	The veteran's right knee strain is not proximately due to, 
a result of, or aggravated by his service-connected left knee 
disability.  

5.	The veteran's bilateral hip strain is not proximately due 
to, a result of, or aggravated by his service-connected left 
knee disability.  


CONCLUSIONS OF LAW

1.	The veteran's right knee strain is not proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).

2.	The veteran's right knee strain is not aggravated by his 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.	The veteran's left hip strain is not proximately due to or 
the result of his service-connected left knee disability.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).

4.	The veteran's left hip strain is not aggravated by his 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).

5.	The veteran's right hip strain is not proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310(a) (2005).

6.	The veteran's right hip strain is not aggravated by his 
service-connected left knee disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking secondary service connection for knee 
and hip disabilities.  In the interest of clarity, the Board 
will initially discuss whether the issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in July 2003, a Statement of the Case issued 
in March 2004, and letter from the RO issued in March 2003.      

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In the March 2003 letter, the 
RO provided the veteran with information about the new rights 
provided under the VCAA, including the requirement to provide 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In this letter, the RO described 
the evidence needed to establish the veteran's claims and 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in July 2003.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits).   

The Board notes that the RO did not state expressly in the 
March 2003 letter that the veteran should submit any 
pertinent evidence in his possession, or something to the 
effect that the veteran give VA everything he had that 
pertained to his claims.  38 C.F.R. § 3.159 (b)(1) (2004); 
Pelegrini, 18 Vet. App. at 121.  Nevertheless, the RO asked 
the veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  See Mayfield v. Nicholson, 19 
Vet. App. 103, 126 (2005)("a complying notice need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.")

The Board finds that the rating decision, the Statement of 
the Case, and the notification letter provided by the RO 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the RO 
obtained private, VA, and service medical records relevant to 
this appeal.  The veteran was also afforded VA compensation 
examination.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

The record shows that the veteran incurred a left knee 
disability during active service.  The RO service connected 
this disability in a July 1996 rating decision.  The veteran 
now claims that this disability relates to disabilities he 
claims in his right knee, and in his left and right hip.  In 
sum, he is claiming secondary service connection for these 
disorders.  For the reasons set forth below, the Board 
disagrees with the veteran's claims.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board finds that the evidence of record supports the 
veteran's claims to current disabilities in his right knee 
and right and left hip.  A March 2003 VA compensation 
examination report indicates findings of right knee strain 
and bilateral hip strain.  And a January 2003 letter from the 
veteran's orthopedist refers to both of the veteran's knee 
"injuries."  Though the private medical evidence submitted 
by the veteran does not refer to a current bilateral hip 
disability, the Board nevertheless finds the preponderance of 
the evidence in favor of his claims to current right knee and 
bilateral hip disabilities.  See 38 C.F.R. § 3.102.  

The Board finds, however, that the record lacks competent 
evidence which demonstrates that these disabilities were 
caused by or aggravated by the service-connected left knee 
disability.  In its analysis, the Board noted the veteran's 
contentions that his left knee disability caused the other 
disabilities.  But the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As a layman, the 
veteran is not competent to offer opinions on medical 
causation.  For such guidance, the Board must look instead to 
medical evidence of record.  

As for the medical evidence of record, both the VA and 
private examiners noted that a knee disability can lead to 
other musculoskeletal disorders, such as other knee or hip 
disabilities.  Specifically, the VA examiner referred to 
"organic changes" that can occur from overuse of a right 
knee and both hips as a consequence of functional impairment 
of a left knee.  And the private examiner, after noting the 
veteran's complaints of hip "discomfort", stated that 
altered gait patterns due to knee problems "will" result in 
the development of "irritation around the hip and this can 
predispose to hip pathology."  

However, neither examiner went so far as to state 
affirmatively that the veteran's service-connected knee 
disorder relates to his current right knee and bilateral hip 
strain.  The VA examiner stated that, based on his 
examination, he was unable to establish a relationship.  And 
the private examiner withheld nexus evidence, stating instead 
that a knee disability will predispose a person to hip 
pathology.  The private examiner did not, as the veteran 
maintains, state that the left knee disability caused a right 
knee and/or hip disabilities.  In fact, the examiner never 
even referred to the effect one knee disability may have on 
the other knee.  And it is important to note that, in a 
private examination report dated in October 2002, the same 
private physician found no disabilities related to the 
veteran's right knee and hips.  

In sum, the opinions offered by the medical professionals who 
addressed the veteran's claims to secondary service 
connection fall short of affirmatively relating the veteran's 
current hip and knee strains to his service-connected left 
knee disability.  As such, the record lacks competent medical 
evidence demonstrating that the veteran's knee or hip strains 
are proximately due to, results of, or aggravated by the 
service-connected left knee disability.  See 38 C.F.R. § 
3.310(a).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply here.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for right knee strain as secondary to 
service-connected left knee disability is denied.    

Service connection for right hip strain as secondary to 
service-connected left knee disability is denied.  

Service connection for left hip strain as secondary to 
service-connected left knee disability is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


